Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 17, 2018

                                      No. 04-18-00466-CV

                                       Pedro RAMIREZ,
                                           Appellant
                                              v.

                                      Frances RAMIREZ,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-21553
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        After this court granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on October 10, 2018. On the due date, Appellant filed a second
motion for extension of time to file the brief until November 9, 2018, for a total extension of
sixty days.
       Appellant’s motion is GRANTED. Appellant’s brief is due on November 9, 2018. See
TEX. R. APP. P. 38.6(d). Further motions for extension of time to file the brief are discouraged.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court